DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figs 3A and 3B are photographs that make features of the device difficult to see.  All lines in the drawings shall, ordinarily, be drawn with the aid of drafting instruments.  Photographs are allowed by the International Bureau where it is impossible to present a drawing what is to be shown (for instance, crystalline structures).  See MPEP 1825 and PCT Rule 11.13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Reference character “134” is directed to both a liquid flow and a third tube (Page 14, Line 25; Page 15, Line 6).
Reference character “146” is directed to both second gas flow and first outlet (Page 16, Line 27; Page 16, Line 1).
Reference character “116” is directed to first gas flow, respective tunes, and first tube (Page 16, Line 25; Page 16, Line 30; Page 15, Line 16).
Reference character “124” is directed to second gas flow, respective tunes, and second tube (Page 16, Line 30; Page 16, Line 32; Page 13, Line 35).
Appropriate correction is required.
Claim Objections
Claims 17-33 are objected to because of the following informalities:  
The phrase “a humidified aerosol” should be changed to --the humidified aerosol-- to refer back to the aerosol mentioned earlier (Claim 17, Line 3; Claim 26, Line 3).
The phrase “flow direction” should be changed to --a flow direction-- to correct the grammatical error (Claim 22, Line 2).
Claims 18-21, 23-25, and 27-33 are objected for being dependent on objected Claims 17 and 26.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A pumping unit of Claim 30.  The corresponding structure is a pump as interpreted by the Examiner.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 discusses that the first, second, and third tubes all have axes that coincide with respect to each other.  However, the claim fails to further limit the subject matter of the claim it depends, Claim 26, since Claim 26 already mentions that the first, second, and third tubes are in a coaxial arrangement with respect to each other, meaning that the three tubes share three axes that already coincide or are aligned with each other.  The three tubes would inherently already have axes for each of the tubes.  Therefore, Claim 29 does not add any additional claim limitations that further limits Claim 26 and is redundant.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-33 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 17 discusses a method for administering humidified aerosol to a patient interface, comprising the following steps: providing a first gas flow of humidified aerosol; providing a second gas flow of humidified respiratory gases; providing a liquid flow of a thermally balancing liquid; thermally balancing the first gas flow and the second gas flow in parallel by having the gas flows partially surrounded by the liquid flow; mixing the gas flows to obtain enriched respiratory gases; administering the enriched respiratory gases to the patient interface.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 17.
Claim 26 discusses a device for administering a humidified aerosol to a patient interface, comprising: at least one first tube receiving a first gas flow of humidified aerosol; at least one second tube receiving a second gas flow of humidified aerosol; at least one third tube receiving a liquid flow of thermally balancing liquid; the first, second, and third tubes being in a coaxial arrangement with each other; the third tube covering the first and second tubes; at least one mixing chamber receiving the first and second gas flows and obtaining enriched respiratory gases, the mixing chamber having at least one outlet for administering the enriched respiratory gases.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 26.
Claims 18-25 and 27-33 contain allowable subject matter due to their dependency on Claims 17 and 26.
Several prior art similar to the claimed invention are discussed below.
Wruck (US 2014/0216446) discusses a device for providing a breathing gas stream.  Regarding Claim 17, although the device has two separate gas flows, one for respiratory gas and one for aerosol, the aerosol gas flow is not humidified before mixing with the respiratory gas flow.  Wruck specifically indicates that the aerosol is dry before it is mixed with the humidified respiratory gas (paragraph 0017).  The gases enter a common flow section 13 where the moisture is equalized by the presence of the permeable membrane 24 (Fig 1).  There is no liquid flow that is thermally balancing the two gas flows and Wruck mentions nothing about thermal balancing.  Wruck merely mentions a temperature sensor for checking the resulting breathing gas stream.  There is no motivation to add another humidifier to the aerosol if the aerosol is specifically utilizing the respiratory gas to be humidified.  Additionally, there is no motivation to thermally balance the mixture as Wruck is under the presumption that the mixture will have an appropriate temperature.  Therefore, Wruck does not disclose the claimed invention of Claim 17.  Similar arguments are applied to Claim 26.  Regarding Claim 26, Wruck doesn’t have a third tube that is coaxial with the first and second tubes as the device merely has a permeable membrane.  Therefore, Wruck does not disclose the claimed invention of Claim 26.  
Niland et al. (US 2008/0072899) discusses a system for delivering medication to the patients.  Regarding Claim 17, the device does not have two separate gas flows.  Instead, it has one gas flow and one liquid flow, in which the liquid flow has the medicament dissolved in it.  The liquid flow surrounds the gas flow where a semi-permeable membrane allows some of the liquid with the medicament to diffuse into the gas flow (Fig 3).  There is no gas flow in which there is humidified aerosol involved.  Although the flow of liquid achieves the effect of thermally insulating the breathing gas (paragraph 0032), it is drastically different from the instant invention as the instant invention requires a separate humidified aerosol gas flow that is later mixed with the respiratory gas flow before being delivered to the patient.  It would be unreasonable to add an additional aerosol gas flow to the device as the liquid flow already diffuses the medicament into the respiratory gas flow.  Therefore, Niland does not disclose the claimed invention of Claim 17.  Similar arguments are applied to Claim 26.  Therefore, Niland does not disclose the claimed invention of Claim 26.
Rahmel et al. (US 2013/0142782) discusses an invention about aerosolized and humidified particles.  Regarding Claim 17, though Rahmel discusses humidified aerosol particles, it mentions nothing about the use of a liquid flow with a thermally balancing liquid.  Rahmel merely teaches about the method of humidifying aerosol and adjusting the temperature to cause the water to condensate (paragraph 0021).  Rahmel is not wanting to maintain or insulate a temperature of the aerosol, but rather adjust or change the temperature.  Additionally, the layout of the tubing (Fig 2) makes it difficult for the gas flows to be parallel or co-axial to each other as the aerosol is entering from the side of the nasal prong.  It would be considered hindsight to add an additional liquid flow to partially surround the CPAP system and the tubing coming from the aerosolization unit.  Therefore, Rahmel does not disclose the claimed invention of Claim 17.  Similar arguments are applied to Claim 26.  Therefore, Rahmel does not disclose the claimed invention of Claim 26.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
Longest et al. (US 2015/0007817) is a device that mixes the aerosol and gases before heating them in a center channel.
Cortez, Jr. et al. (US 2017/0000965) is a nasal cannula with a separate, third channel for medicament.  The purpose of the third channel is to keep the medicament dry before it mixes with humidified gas at the outlet area.
Longest, JR. et al. (US 2020/0139074) is a device that has a humidity stream, a drug aerosol stream, and a mixer that combines the streams to have a uniform humidity, drug dispersion, aerosol droplet or particle size, and temperature.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        /JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785